Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 42-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 42, line 3, the phrase “and acts acting…” is awkward and confusing.  It appears that “acting” should be deleted.
	In claim 44, line 5, “a respective anchoring annular structures” is confusing in its use of the plural “structures”.  It appears that “structures” should be “structure.”
	In claim 48, line 3, “comprises: a belt or chain is wound…” is awkward and confusing.  It appears that “is” should be deleted.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 36 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tatara et al. (US 2009/0314436).
	Tatara et al. discloses a transfer apparatus for feeding annular anchoring structures (beads 8) to a processing station including a drum (D) comprising a basket (10) designed to house plural beads (8), the basket comprising support members (11a) that each include an abutment wall comprising a pair of coplanar fins separated by a recess as shown below in a marked up copy of excerpts of figs. 1 and 6:

    PNG
    media_image1.png
    404
    546
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    592
    807
    media_image2.png
    Greyscale

capable of supporting different diameter beads without adjusting the arms, in which case the picking up position at the uppermost arms 11a would likewise stay the same.  A transfer apparatus as required by claim 36 is therefore anticipated by Tatara et al.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tatara et al. (US 2009/0314436) taken in view of Smith et al. (US 4,806,196).
	As noted above, Tatara et al. alone is considered to anticipate claim 36 due to its capability to support different diameter beads at the same picking up position.  Alternatively, it would also have been obvious to adjust the arms for different diameter beads by leaving the uppermost arm stationary while adjusting the other arms in view of Smith et al.  In particular, Smith would have suggested to a skilled artisan that a system of parallel arms/conveyors for supporting beads (Smith Figures 10-12) can be made adjustable to different diameters (Smith Column 6, lines 13-17) by employing a mechanism in which a piston automatically adjusts the positions of the conveyors by moving a lower conveyor away from a stationary upper conveyor 
Claim 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 42-52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claim 37 would be allowable over the closest prior art including especially Tatara et al. (US 2009/0314436) as although Tatara et al. suggests a transfer apparatus including plural support members (11a) that each include a structure that was considered to satisfy the claimed requirement for support members each including a pair of coplanar fins separated by a recess (note the rejection above), these support members are not structured or designed to move in the manner defined in claim 37 as acted on by a first advancing member which comprises two 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
February 23, 2021